Citation Nr: 0940820	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-21 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
oil fires.

2.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to exposure to oil fires and/or 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
January 1970, and from January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision in which the RO, 
inter alia, denied service connection for COPD, to include as 
due to oil fire exposure, and for diabetes mellitus, to 
include as due to oil fire exposure and/or herbicides.  The 
Veteran filed a notice of disagreement (NOD) in February 
2006.  The RO issued a statement of the case (SOC) in May 
2006.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2006.  In a 
November 2006 rating decision, the RO, inter alia, continued 
denial of the claims on appeal. 

In March 2007 and April 2009, the RO issued supplemental 
statements of the case (SSOCs) reflecting the continued 
denial of the claims.

In July 2009, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

As a final preliminary matter, the Board notes  that in 
October 2009, following the Board hearing, the Board received 
from the Veteran copies of private treatment records without 
a signed waiver of RO initial consideration of the evidence.  
After reviewing the evidence, the Board finds that it may 
proceed with the Veteran's claim for service connection for 
type II diabetes mellitus to include as due to exposure to 
oil fires and/or herbicide exposure without remanding the 
claim to the RO because the additional evidence is not 
pertinent to that claim.  As the evidence is pertinent to the 
remaining claim on appeal, it is addressed in the remand, 
below.  See 38 C.F.R. § 20.1304 (2009). 

The Board's decision addressing Veteran's claim for service 
connection for type II diabetes mellitus, to include as due 
to exposure to oil fires and/or herbicides, is set forth 
below.  The claim for service connection for COPD, to include 
as due to exposure to oil fires, is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran when further action, on his part, 
is warranted.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided  has been accomplished.

2.  The Veteran was deployed to South Korea in January 1968; 
there is no objective evidence of actual exposure to 
herbicides, to include Agent Orange.

3.  As the Veteran did not serve in Vietnam, or in one of the 
specified units in South Korea that have been determined to 
have been exposed to herbicides, to include Agent Orange, 
within a specific time frame, he is not entitled to a 
presumption of exposure to herbicides, to include Agent 
Orange during such service, or a presumption of service 
connection for Type II diabetes mellitus due to such 
exposure.

4.  There is otherwise no competent evidence or opinion 
establishing that the Veteran's Type II diabetes mellitus -
first  diagnosed many years after service-is medically 
related to service, to include as due to exposure to oil 
fires and/or herbicides.





CONCLUSION OF LAW

The criteria for service connection for type II diabetes 
mellitus, to include as due to exposure to oil fires and/or 
herbicides,  are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in April 2008 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letter also notified the 
Veteran that he could send VA information that pertains to 
his claim.  The letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the April 2008 letter, and opportunity for 
the Veteran to respond, the April 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, private treatment records and VA treatment 
records.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's July 2009 
hearing, along with various written statements provided by 
the Veteran and by his representative, on his behalf.  No 
further RO action on this claim, prior to appellate 
consideration, is necessary. 

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).


Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
Type 2 diabetes (also known as Type 2 diabetes mellitus or 
adult-onset diabetes) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

After a full review of the record, including the medical 
evidence and statements made by and on the Veteran's behalf, 
the Board finds that the claim for service connection must be 
denied.

In this case, the Veteran does not have service in the 
Republic of Vietnam during the Vietnam era.  Rather, as the 
Veteran testified during  his July 2009 hearing, and 
reflected in the Veteran's service personnel records, the 
Veteran was deployed to South Korea in January 1968 and then 
was deployed to Kuwait in 1991.  There is, thus, no 
presumption of herbicide exposure.   The  Board also points 
out that the Department of Defense (DOD) provided to VA an 
inventory regarding Agent Orange use outside of the Republic 
of Vietnam.  Based on the current Department of Defense 
findings, the use of herbicides has only been acknowledged 
for specific units that served in areas along the DMZ in 
Korea between April 1968 and July 1969.  Both the 2nd and 7th 
Infantry Divisions, United States Army, had units in the 
affected area at the time Agent Orange was being used.  
Within the 7th Infantry Division, the units included the 1- 
17th Infantry, 2-17th Infantry, 1-73rd Armor, and 2-10th 
Cavalry.  Field artillery, signal, and engineer troops also 
were supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  See March 2003 fact sheet 
distributed by the Veterans Benefits Administration (VBA), 
which was posted in September 2003.

The evidence indicates that the Veteran was deployed in 
January 1969, within the window.  As discussed above, the DOD 
has only confirmed that specific units of the 2nd and 7th 
Infantry Divisions, and supporting field artillery, signal, 
and engineer troops were exposed to Agent Orange from April 
1968 to July 1969; however, the record does not reflect any 
evidence that the appellant was assigned to one of these 
specified units.  The Veteran's military records show that he 
was attached to Company A, 6th Battalion, 32nd Armor and his 
Military Occupational Specialty (MOS) was as a crewman.  
There is no indication in his military record that he was 
ever attached to the infantry, field artillery, signal, or 
engineer units of the 7th Infantry Division that were 
determined by the Department of Defense to have operated 
within the areas at the time Agent Orange was being used.

As, based on the current record, there is no evidence of 
actual or presumed Agent Orange exposure, the Veteran is not 
entitled to presumptive service connection based on Agent 
Orange exposure, pursuant to 38 C.F.R. § 3.309(e). 

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicide 
agents also may be established by showing that a disorder 
resulting in disability is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), 
citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303. 

However,  the record otherwise presents no basis for a grant 
of service connection for the Veteran's diabetes mellitus.  
While the Veteran has contended that his type II diabetes 
mellitus is the result of his exposure to oil fires in 
service, there is no objective evidence to support this 
assertion.  The Veteran's service treatment records are 
entirely unremarkable for evidence of diabetes mellitus.  The 
Veteran testified in July 2009 that he was first diagnosed 
with diabetes seven years ago while June 2003 private 
treatment records are the first indication of a diagnosis of 
diabetes mellitus.  As there is there is no evidence of 
diabetes prior to June 2003, almost twelve years after the 
Veteran's discharge from service, the Veteran is also not 
entitled to presumptive service connection for diabetes 
mellitus, as a chronic disease, based on the manifestation of 
diabetes, to a compensable degree, within the first post- 
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307 and 3.309.  The Board further points 
out that the passage of time between the diagnosis of a 
claimed disability and service is a factor that tends to 
weigh against a claim for service connection.   Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).

Significantly, moreover, none of the Veteran's post-service 
treatment records reflect any medical opinion relating his 
diabetes mellitus to his military service-to include alleged 
oil fire and/or herbicide exposure therein-and neither the 
Veteran nor his representative has presented or identified 
any such opinion.

In addition to the medical evidence, the Board has considered 
the Veteran's assertions that his diabetes is due to in- 
service exposure to oil fires, along with assertions advanced 
by his  representative, on his behalf.  However, as indicated 
above, this  claim  turns on the matter of etiology of a 
disability (specifically, medical nexus to service)-a  
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As 
laypersons without appropriate medical training and 
expertise, neither the Veteran nor his representative is 
competent to provide a probative (i.e., persuasive) opinion 
on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for diabetes mellitus type II 
must be denied.  In arriving at this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 

ORDER

Service connection for type II diabetes mellitus, to include 
as due to exposure to oil fires and/or herbicides,  is 
denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal  is warranted.

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a medical 
examination or obtain a medical opinion if the record 
including lay or medical evidence contains competent evidence 
of a disability that may be associated with an event, injury, 
or disease that occurred in service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4).  

The Veteran contends that his COPD is related to service, as 
due to his exposure to oil fires in service.  His military 
occupational specialty (MOS) was military policeman with the 
115th MP Company.  During the July 2009 hearing, he testified 
that he was exposed to the fumes from oil fires while he was 
deployed in Kuwait and assigned to Camp Freedom.  He 
testified that many of his missions for VIP escort security 
he was sent directly to the location of an oil fire well.  He 
reported that when he returned from these missions he was 
covered in black residue.

The Veteran's service treatment records are negative for 
findings of COPD.  However, post-service records of private 
and VA treatment reflect ongoing findings of and treatment 
for COPD. 

In an August 2009 letter, a private doctor indicated that the 
Veteran's reported exposure to oil well fires in Kuwait , 
which he indicated "may have contributed to his present 
condition" of a severe obstructive ventilatary defect.  In a 
September 2009 letter, a private pulmonologist reported that 
the Veteran's chronic obstructive airway disease with chronic 
bronchitis was  due, in part, to exposure from oil well fires 
in Kuwait.

These opinions suggest a relationship between current COPD 
and service; however, there is no indication that either 
opinion was based on thorough review of the record, and 
neither is supported by stated evidentiary or medical 
rationale.  In this regard, the Board notes that, in addition 
to the in-service exposures described by the August 2009 and 
September 2009 letters, records of VA treatment reflect that 
the Veteran was a pack of cigarettes a day smoker.  Moreover, 
as the August 2009 opinion noted only the possibility of a 
relationship  between the Veteran's symptoms  and his 
exposure in the Gulf War, this opinion is too speculative to 
establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
a medical nexus).

Given the above-described evidence, the Board finds that VA 
examination to obtain a  medical opinion as to the 
relationship, if any, between current COPD and service-based  
on full consideration of the Veteran's documented medical 
history and assertions, and supported by stated rationale-is  
needed to resolve the claim on appeal for service connection 
for COPD, to include as due to exposure to oil fires.  See 38 
U.S.C.A. § 5103A.; 38 C.F.R. § 3.159; McLendon, supra. 

Hence, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination), without good cause, may 
result in a denial of the claim for service connection (as 
the original claim for service connection will be considered 
on the basis of the evidence of record).  See 38 C.F.R. § 
3.655 (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the Veteran 
fails to report to the scheduled examination, the RO must 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to 
the Veteran by the pertinent VA medical facility.

Prior to arranging for examination of the Veteran, the RO 
should give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the Veteran to submit all evidence in his 
possession, and ensure that its notice meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)- 
particularly, as regards assignment of disability ratings and 
effective dates.

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1. The RO should furnish to the Veteran 
and his representative a VCAA-compliant 
notice letter requesting that the Veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.  

The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
(cited to above).

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records/responses received 
are associated with the claims file, or, 
the time period for the Veteran's 
response expires, the RO should arrange 
for the Veteran to undergo VA 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
Veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should clearly identify all 
current respiratory disability/ies, to 
include COPD.  With respect to each 
diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that any such disability is 
the result of injury or disease incurred 
or aggravated in service, to specifically 
include oil fire smoke exposure.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report. 

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination) sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for COPD, to include 
as due to exposure to oil fires, in light 
of all pertinent evidence and legal 
authority.  
7.  If the  benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


